Click here to enter text. 

EXHIBIT 10.3

 

Quaker_tag_vert_PMS [exhibit103x0x0.jpg]

 

MEMORANDUM OF EMPLOYMENT

 

 

 

[Date]

[Name]

[Address]

[City], [State] [Zip Code]

 

 

The parties to this Memorandum of Employment (“Agreement”) are ____________ and
Quaker Chemical Corporation, a Pennsylvania corporation (“Quaker” or the
“Company”).

 

Effective upon the Closing (as defined in Section 9 below), and subject to
Section 9, you are appointed Quaker’s ____________, reporting to the Chief
Executive Officer, and Quaker wishes to enter into this Agreement containing
certain covenants in connection with this appointment.

 

            NOW THEREFORE in consideration of the mutual promises and covenants
herein contained and intending to be legally bound hereby the parties hereto
agree as follows:

 

1.        Duties 

 

Effective as of the Closing, Quaker agrees to continue to employ you and you
agree to serve as Quaker’s ____________, located at our Conshohocken, PA
facility.  You shall perform all duties consistent with such position as well as
any other duties that are assigned to you from time to time by Quaker’s Chief
Executive Officer. You agree that during the term of your employment with Quaker
to devote your knowledge, skill, and working time solely and exclusively to the
business and interests of Quaker and its subsidiaries. Upon the Closing, any and
all prior employment or other agreements, with the exception of the September
21, 2017 Change of Control agreement, are hereby terminated and have no further
legal effect.

 

2.       Compensation 

 

            Your base salary will be determined from time to time by the
Compensation / Management Development Committee Meeting of the Board of
Directors, in consultation with the Chief Executive Officer. In addition, you
will be entitled to participate, to the extent eligible, in any of Quaker’s
annual and long term incentive plans, retirement savings plan (401k plan), stock
purchase plan, and will be entitled to vacations, paid holidays, and medical,
dental, and other benefits as are made generally available by Quaker Chemical
Corporation to its full-time U.S. employees.  During your employment with
Quaker, your salary will not be reduced by Quaker without your prior written
consent.

 

 

--------------------------------------------------------------------------------

Click here to enter text. 

[Name]

[Date]

Page Two

 

 

3.       Term of Employment.

 

Your employment with Quaker may be terminated on thirty (30) days' written
notice by either party, with or without cause or reason whatsoever.  Within
thirty (30) days after termination of your employment, you will be given an
accounting of all monies due you. Notwithstanding the foregoing, Quaker has the
right to terminate your employment upon less than thirty (30) days’ notice for
Cause (as defined below).

 

4.       Covenant Not to Disclose

 

a.         You acknowledge that the identity of Quaker's (and any of Quaker's
affiliates’) customers, the requirements of such customers, pricing and payment
terms quoted and charged to such customers, the identity of Quaker's suppliers
and terms of supply (and the suppliers and related terms of supply of any of
Quaker's customers for which management services are being provided),
information concerning the method and conduct of Quaker's (and any affiliate’s)
business such as formulae, formulation information, application technology,
manufacturing information, marketing information, strategic and marketing plans,
financial information, financial statements (audited and unaudited), budgets,
corporate practices and procedures, research and development efforts, and
laboratory test methods and all of Quaker's (and its affiliates’) manuals,
documents, notes, letters, records, and computer programs are Quaker's
confidential information ("Confidential Information") and are Quaker’s (and/or
any of its affiliates’, as the case may be) sole and exclusive property.  You
agree that at no time during or following your employment with Quaker will you
appropriate for your own use, divulge or pass on, directly or through any other
individual or entity or to any third party, any Quaker Confidential Information.
Upon termination of your employment with Quaker and prior to final payment of
all monies due to you under Section 2 or at any other time upon Quaker's
request, you agree to surrender immediately to Quaker any and all materials in
your possession or control which include or contain any Quaker Confidential
Information.

 

b.         You acknowledge that, by this Section 4(b), you have been notified in
accordance with the Defend Trade Secrets Act that, notwithstanding the
foregoing:

 


(I)                                          YOU WILL NOT BE HELD CRIMINALLY OR
CIVILLY LIABLE UNDER ANY FEDERAL OR STATE TRADE SECRET LAW OR THIS AGREEMENT FOR
THE DISCLOSURE OF CONFIDENTIAL INFORMATION THAT: (A) YOU MAKE (1) IN CONFIDENCE
TO A FEDERAL, STATE, OR LOCAL GOVERNMENT OFFICIAL, EITHER DIRECTLY OR
INDIRECTLY, OR TO YOUR ATTORNEY; AND (2) SOLELY FOR THE PURPOSE OF REPORTING OR
INVESTIGATING A SUSPECTED VIOLATION OF LAW; OR (B) YOU MAKE IN A COMPLAINT OR
OTHER DOCUMENT THAT IS FILED UNDER SEAL IN A LAWSUIT OR OTHER PROCEEDING.


(II)                                         IF YOU FILE A LAWSUIT FOR
RETALIATION BY QUAKER FOR REPORTING A SUSPECTED VIOLATION OF LAW, YOU MAY
DISCLOSE CONFIDENTIAL INFORMATION TO YOUR ATTORNEY AND USE THE CONFIDENTIAL
INFORMATION IN THE COURT PROCEEDING IF YOU: (A) FILE ANY DOCUMENT CONTAINING
CONFIDENTIAL INFORMATION UNDER SEAL AND (B) DO NOT DISCLOSE CONFIDENTIAL
INFORMATION, EXCEPT PURSUANT TO COURT ORDER.

 

 

--------------------------------------------------------------------------------

Click here to enter text. 

[Name]

[Date]

Page Three

 

 

             c.          Additionally, Quaker confirms that nothing in this
Agreement is intended to or shall prevent, impede or interfere with your right,
without prior notice to Quaker, to provide information to the government,
participate in any government investigations, file a court or administrative
complaint, testify in proceedings regarding Quaker’s past or future conduct, or
engage in any future activities protected under any statute administered by any
government agency.

 

5.       Covenant Not to Compete

 

In consideration of your new position with Quaker and the training and
Confidential Information you are to receive from Quaker, you agree that during
your employment with Quaker and for a period of one (1) year thereafter,
regardless of the reason for your termination, you will not:

 

a.         directly or indirectly, together or separately or with any third
party, whether as an employee, individual proprietor, partner, stockholder,
officer, director, or investor, or in a joint venture or any other capacity
whatsoever, actively engage in business or assist anyone or any firm in business
as a manufacturer, seller, or distributor of specialty chemical products which
are the same, like, similar to, or which compete with Quaker’s (or any of its
affiliates’) products or services; and

 

b.         at the Chemical Management Services sites to which you are, have
been, or will specifically ever be assigned in the future, directly or
indirectly, together or separately or with any third party, whether as an
employee, individual proprietor, partner, stockholder, officer, director, or
investor, or in a joint venture or any other capacity whatsoever, actively
engage in business or assist anyone or any firm in business as a provider of
chemical management services which are the same, like, similar to, or which
compete with Quaker’s (or any of its affiliates’) services; and

 

c.         directly or indirectly recruit, solicit or encourage any Quaker (or
any of its affiliates’) employee or otherwise induce such employee to leave
Quaker’s (or any of its affiliates’) employ, or to become an employee or
otherwise be associated with you or any firm, corporation, business, or other
entity with which you are or may become associated; and

 

d.         solicit or induce any of Quaker's suppliers of products and/or
services (or a supplier of products and/or services of a customer who is being
provided or solicited for the provision of chemical management services by
Quaker) to terminate or alter its contractual relationship with Quaker (and/or
any such customer).

 

The parties consider these restrictions reasonable, including the period of time
during which the restrictions are effective.  However, if any restriction or the
period of time specified should be found to be unreasonable in any court
proceeding, then such restriction shall be modified or the period of time shall
be shortened as is found to be reasonable so that the foregoing covenant not to
compete may be enforced.  You agree that in the event of a breach or threatened
breach by you of the provisions of the restrictive covenants contained in
Section 4 or in this Section 5, Quaker will suffer irreparable harm, and
monetary damages may not be an adequate remedy.  Therefore, if any breach
occurs, or is threatened, in addition to all other remedies available to Quaker,
at law or in

 

 

--------------------------------------------------------------------------------

Click here to enter text. 

[Name]

[Date]

Page Four

 

 

equity, Quaker shall be entitled as a matter of right to specific performance of
the covenants contained herein by way of temporary or permanent injunctive
relief.  In the event of any breach of the restrictive covenant contained in
this Section 5, the term of the restrictive covenant shall be extended by a
period of time equal to that period beginning on the date such violation
commenced and ending when the activities constituting such violation cease.

 

6.       Contractual Restrictions   

 

You represent and warrant to Quaker that: (a) there are no restrictions,
agreements, or understandings to which you are a party that would prevent or
make unlawful your employment with Quaker and (b) your employment by Quaker
shall not constitute a breach of any contract, agreement, or understanding, oral
or written, to which you are a party or by which you are bound.  You further
represent that you will not use any trade secret, proprietary or otherwise
confidential information belonging to a prior employer or other third party in
connection with your employment with Quaker.

7.       Inventions 

 

All improvements, modifications, formulations, processes, discoveries or
inventions ("Inventions"), whether or not patentable, which were originated,
conceived or developed by you solely or jointly with others (a) during your
working hours or at Quaker’s expense or at Quaker's premises or at a customer’s
premises or (b) during your employment with Quaker and additionally for a period
of one year thereafter, and which relate to (i) Quaker’s business or (ii) any
research, products, processes, devices, or machines under actual or anticipated
development or investigation by Quaker at the earlier of (i) that time or (ii)
as the date of termination of employment, shall be Quaker’s sole property.  You
shall promptly disclose to Quaker all Inventions that you conceive or become
aware of at any time during your employment with Quaker and shall keep complete,
accurate, and authentic notes, data and records of all Inventions and of all
work done by you solely or jointly with others, in the manner directed by
Quaker. You hereby transfer and assign to Quaker all of your right, title, and
interest in and to any and all Inventions which may be conceived or developed by
you solely or jointly with others during your employment with Quaker.  You shall
assist Quaker in applying, obtaining, and enforcing any United States Letters
Patent and Foreign Letters Patent on any such Inventions and to take such other
actions as may be necessary or desirable to protect Quaker's interests therein. 
Upon request, you shall execute any and all applications, assignments, or other
documents that Quaker deems necessary and desirable for such purposes.  You have
attached hereto a list of unpatented inventions that you have made or conceived
prior to your employment with Quaker, and it is agreed that those inventions
shall be excluded from the terms of this Agreement.

 

8.            Termination

 

         Quaker, in its sole discretion, may terminate your employment at any
time and for any reason, including Cause (as defined herein).  If you incur a
Separation from Service by decision and action of Quaker for any reason other
than Cause, death, or Disability (as defined below), Quaker agrees to:

 

 

--------------------------------------------------------------------------------

Click here to enter text. 

[Name]

[Date]

Page Five

 

 

a.         Provide you with reasonable outplacement assistance, either by
providing the services in-kind, or by reimbursing reasonable expenses actually
incurred by you in connection with your Separation from Service.  The
outplacement services must be provided during the one-year period following your
Separation from Service.  If any expenses are to be reimbursed, you must request
the reimbursement within eighteen months of your Separation from Service and
reimbursement will be made within 30 days of your request.

 

b.         Except as provided in Section 8(c) below, pay you one year's
severance in twenty-four semi-monthly installments commencing on the Payment
Date and continuing on Quaker's normal semi-monthly payroll dates each month
thereafter, each of which is equal to your semi-monthly base salary at the time
of your Separation from Service, provided you sign a Release within 45 days of
the later of the date you receive the Release or your Separation from Service.
Continuation of medical and dental coverage’s will be consistent with current
Quaker severance program in place at the time of termination.

 

c.         Notwithstanding Section 8(b) above, to the extent that you incur a
termination of employment and are otherwise eligible for severance benefits
under the existing GH Holdings, Inc. Severance and Change in Control Plan for
Senior Management and Summary Plan Description, any severance or termination
benefits due you will be paid under that plan (including any right to terminate
for “good reason” as defined in such plan) and you will not be entitled to any
additional severance or termination benefits under this Agreement in such event.

“Separation from Service” means your separation from service with Quaker and its
affiliates within the meaning of Treas. Reg. §1.409A-1(h) or any successor
thereto.

“Cause” means your employment with Quaker has been terminated by reason of (i)
your willful and material breach of this Agreement (after having received notice
thereof and a reasonable opportunity to cure or correct) or the Company’s
policies, (ii) dishonesty, fraud, willful malfeasance, gross negligence, or
other gross misconduct, in each case relating to the performance of your duties
hereunder which is materially injurious to Quaker, or (iii) conviction of or
plea of guilty or nolo contendere to a felony.

“Payment Date” means (x) the 60th day after your Separation from Service or (y)
if you are a specified employee (as defined in Treas. Reg. §1.409A-1(i)) as of
the date of your Separation from Service, and the severance described in
subsection (b) is deferred compensation subject to section 409A of the Code, the
first business day of the seventh month following the month in which your
Separation from Service occurs.  If the Payment Date is described in clause (y),
the amount paid on the Payment Date shall include all monthly installments that
would have been paid earlier had clause (y) not been applicable, plus interest
at the Wall Street Journal Prime Rate published in the Wall Street Journal on
the date of your Separation from Service (or the previous business day if such
day is not a business day), for the period from the date payment would have been
made had clause (y) not been applicable through the date payment is made.

 

 

--------------------------------------------------------------------------------

Click here to enter text. 

[Name]

[Date]

Page Six

 

 

“Release” means a release (in a form satisfactory to Quaker) of any and all
claims against Quaker and all related parties with respect to all matters
arising out of your employment with Quaker, or the termination thereof (other
than for claims for any entitlements under the terms of this Agreement or any
plans or programs of Quaker under which you have accrued a benefit) that Quaker
provides to you no later than ten days after your Separation from Service.  If a
release is not provided to you within this time period, the severance shall be
paid even if you do not sign a release.

“Disability” means total and permanent disability as defined in the long-term
disability plan maintained by Quaker for employees generally or, if Quaker does
not maintain such a plan, the long-term disability plan most recently maintained
by Quaker for employees generally.

9.       Contingency 

 

            This Agreement is in all respects contingent on and subject to the
closing of the transaction contemplated in the April 4, 2017 Share Purchase
Agreement by and among Global Houghton LTD., Quaker Chemical Corporation, Gulf
Houghton Lubricants LTD., the Other Sellers Parties Hereto, and Gulf Houghton
Lubricants LTD, as the same may be amended by the parties thereto (the
“Closing”).  In no event shall this Agreement become effective prior to the
Closing, and in the event the Closing does not occur, this Agreement shall be of
no force and effect and shall be treated as if never executed.

 

10.     Indemnification. 

 

            The Company shall defend you and hold you harmless to the fullest
extent permitted by applicable law in connection with any claim, action, suit,
investigation or proceeding arising out of or relating to performance by you of
services for, or action of you, director, officer or employee of the Company or
any parent, subsidiary or affiliate of the Company, or of any other person or
enterprise at the Company’s request. Expenses incurred by you in defending such
claim, action, suit or investigation or criminal proceeding shall be paid by the
Company in advance of the final disposition thereof upon the receipt by the
Company of an undertaking by or on behalf of you to repay said amount unless it
shall ultimately be determined that you are entitled to be indemnified
hereunder; provided, however, that this shall not apply to a nonderivative
action commenced by the Company against you.

 

11.     Governing Law.

            The provisions of this Agreement shall be construed in accordance
with the laws of the Commonwealth of Pennsylvania without reference to
principles of conflicts of laws.

 

12.     Miscellaneous 

 

This Agreement and any Change in Control Agreement to which you are a party,
constitute the entire integrated agreement concerning the subjects covered
herein.  In case any provision of this Agreement shall be invalid, illegal, or
otherwise unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not thereby be affected or impaired.  You may not
assign any of your rights or obligations under this Agreement without Quaker’s
prior written consent. Quaker may assign this Agreement in its discretion,
including to any affiliate or upon a sale of assets

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Click here to enter text. 

 

 

[Name]

[Date]

Page Seven

 

 

or equity, merger or other corporate transaction; provided that Quaker obtains
the assignee’s written commitment to honor the terms and conditions contained
herein.  This Agreement shall be governed by, and construed in accordance with,
the laws of the Commonwealth of Pennsylvania without regard to any conflict of
laws.  This Agreement shall be binding upon you, your heirs, executors, and
administrators and shall inure to the benefit of Quaker as well as its
successors and assigns.  In the event of any overlap in the restrictions
contained herein, including Sections 4 and/or 5 above, with similar restrictions
contained in any other agreement, such restrictions shall be read together so as
to provide the broadest restriction possible.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

ATTEST:

 

QUAKER CHEMICAL CORPORATION

 

 

 

 

 

 

                                                             

 

                                                             

 

 

Michael F. Barry

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

                                                             

 

                                                             

 

 

[Name]

  

 

--------------------------------------------------------------------------------